Citation Nr: 9918122	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-06 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of injury 
to the left hand and fingers.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from February 1968 to 
February 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions issued by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In a decision dated in 
February 1998, the RO declined to reopen the appellant's 
claim for service connection for left hand and finger injury.  
In a rating decision dated in June 1998, the RO declined to 
reopen the appellant's claim for service connection for a 
back disability.

The merits of the left hand and finger claim are addressed in 
the remand appended to this decision, as is the application 
to reopen the claim for service connection for a back 
disability.

In his statement received in November 1997, and subsequently, 
the appellant claimed service connection for a right hand 
disability.  This claim is directed to the attention of the 
RO.


FINDINGS OF FACT

1.  In a decision issued in June 1983, the RO denied service 
connection for broken left index and middle fingers on the 
basis that no residual disability stemming from in- service 
lacerations was shown by the evidence of record.  The 
appellant failed to appeal the denial, and that decision is 
final.

2.  Additional evidence received since the RO's June 1983 
decision is new and material; the claim is reopened.


CONCLUSIONS OF LAW

1.  The RO's June 1983 rating decision wherein service 
connection for broken left index and middle fingers was 
denied is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (1998).

2.  The evidence submitted by the appellant is new and 
material and serves to reopen his claim for service 
connection for left hand and finger disability.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his newly submitted lay evidence 
is so significant as to warrant reopening of his previously 
denied claim for service connection for disability of the 
left hand and fingers. 

As to the reopening of claims, the Board must make an 
independent review of the RO's determination.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In May 1983, the 
appellant filed a claim for service connection for "broken 
left hand - index & middle fingers."  The RO, in a June 1983 
decision, denied service connection for broken left index and 
middle fingers and provided the appellant with notice of this 
rating decision, but he failed to appeal.  An unappealed 
determination of the agency of original jurisdiction is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a)(1998).  As such, the Board will apply the new and 
material standard with respect to the adjudication of this 
claim.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

The U.S. Court of Appeals for Veterans Claims has outlined a 
three- step process for the reopening of claims.  See Elkins 
v. West, 10 Vet.App. 209 (1999) (en banc); Winters v. West, 
10 Vet.App. 203 (1999) (en banc).  First, it must be 
determined whether the appellant has submitted new and 
material evidence in support of reopening the claim.  
Winters, 10 Vet.App. at 206.  Evidence is new when it is not 
merely cumulative or redundant of other evidence previously 
of record.  Material evidence is evidence which bears 
directly and substantially upon the specific issue at hand, 
and which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998); see also Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  Evidence is presumed credible for the 
purposes of reopening unless it is inherently false or 
untrue.  Duran v. Brown, 7 Vet.App. 216, 220 (1994); Justus 
v. Principi, 3 Vet.App. 510, 513 (1992).  The evidence relied 
upon in reopening the claim must be both new and material, 
and the failure to satisfy either prong ends the inquiry and 
requires that the claim be denied.  Smith v. West, 12 
Vet.App. 312 (1999).

If new and material evidence has been presented, immediately 
upon reopening it must be determined whether, based upon all 
the evidence of record in support of the claim, the claim as 
reopened is well grounded. Winters, 10 Vet.App. at 206.  For 
purposes of a well groundedness analysis, the credibility of 
the evidence is presumed.  Robinette v. Brown, 8 Vet.App. 69, 
75-76 (1995).  A well grounded claim for service connection 
requires evidence of 1) a current disability as provided by a 
medical diagnosis; 2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and 3) a 
nexus, or link, between the in- service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet.App. 498 (1995); see 
also 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Finally, if a well grounded claim has been submitted, then 
the claim must be evaluated on the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters, 10 Vet.App. at 206; see also 
Epps v. Brown, 126 F.3d 1464 (Fed.Cir. 1997); cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the RO when the final decision was made and the 
reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  In the June 
1983 rating decision, the RO denied the appellant's claim for 
service connection for broken left index and middle fingers 
on the basis that no residual disability stemming from in- 
service lacerations was shown by the evidence of record.  
Therefore, the issue currently before the Board is whether 
the additional evidence submitted by the appellant since the 
RO decision in June 1983 is both new and material in that it 
tends to establish that a current residual disability of the 
left hand and fingers exists.

At the time of the June 1983 denial, the RO reviewed service 
medical records which showed treatment for injury to the left 
hand in January 1970.  At that time, the appellant reported 
getting his hand caught in a wire reeling unit.  Physical 
examination revealed lacerations of the 3rd and 4th fingers in 
the proximal phalangeal creases.  Both fingers were contused 
distally.  Motor, sensory and x- ray examinations were 
negative.  Impression was of a contused and lacerated left 
hand which was treated with sutures and tetanus toxoid.  His 
separation examination, dated in January 1971, was negative 
for complaint, manifestation or diagnosis of residual 
disability of the left hand and fingers.

The only non- medical evidence of record at the time of the 
RO's June 1983 rating decision consisted solely of the 
appellant's assertions contained in his service medical 
records and his May 1983 filing for his claim for service 
connection.

Evidence submitted since the RO's June 1983 denial includes 
the appellant's March 1999 testimony before the undersigned 
regarding the existence of residual disability stemming from 
in- service injury to the left hand.  Specifically, he 
claimed that he had scars on the left hand that remained 
after the injury.  He pointed to, and the undersigned 
personally observed, a U- shaped scar on the 3rd finger as 
well as a scar on the 4th finger.  His current complaints 
included sensory loss, pain and swelling of the fingers which 
have persisted since his in- service injury. 

Additionally, a January 1998 lay affidavit submitted by Tom 
Jones, the appellant's former servicemate, corroborates the 
appellant's contentions of an in-service injury to the left 
hand and fingers.

The Board finds that the appellant has submitted new and 
material evidence sufficient to reopen his claim for service 
connection for left hand and finger disability.  The new 
evidence includes testimony by the appellant to the effect 
that the injury in service left him with scars on the fingers 
of the left hand.  The new evidence also includes personal 
observations by the undersigned of the presence of scars on 
the 3rd and 4th fingers of his left hand.  For the first time, 
there is competent evidence to identify the existence of 
residual disability stemming from his in- service left finger 
lacerations.  Arms v. West, 12 Vet.App. 188, 198 (1999) (lay 
observation is competent to identify the existence of a scar 
disability).  Accordingly, his claim for service connection 
for disability of the left hand and fingers is reopened.  The 
merits of the claim are addressed in the remand.




ORDER

The claim for service connection for residuals of injury to 
the left hand and fingers is reopened.


REMAND

The appellant claims that residuals of the in- service injury 
to the left hand and fingers consist of the aforementioned 
scars on the 3rd and 4th fingers of the left hand as well as 
pain, swelling and sensory loss in the left fingers.  The 
Board is of the opinion that the appellant should be afforded 
VA orthopedic evaluation in order to identify all residuals 
of the in- service injury to the left hand and fingers.  

Additionally, by means of a Form 21-4138 filing dated in 
April 1998, the appellant sought to reopen a claim for 
service connection for a back disability.  The RO denied this 
claim in a rating decision dated in June 1998.  At his 
hearing before the undersigned in March 1999, the appellant 
submitted a Notice of Disagreement with the RO's June 1998 
denial to reopen his claim.  Accordingly, this issue is 
remanded to the RO for issuance of a Statement of the Case 
(SOC) on this claim.

Accordingly, this case is REMANDED for the following action:

1.  The appellant is hereby informed of his right 
to present any additional evidence or argument 
while the case is on remand status.  See Quarles 
v. Derwinski, 3 Vet.App. 129, 141 (1992); and 
Falzone v. Brown, 8 Vet.App. 398 (1995).

2.  Following the receipt of any additional 
records, the appellant should be afforded VA 
orthopedic examination for the purpose of 
determining the nature and extent of all residual 
disability, if any, stemming from his in- service 
injury to the left hand.  The examiner should 
review the contents of the claims file and obtain 
relevant history from the appellant.  Following 
the examination, the examiner should identify all 
residuals disability stemming from the injury to 
the hand sustained in January 1970.  In doing so, 
the examiner should state whether it is at least 
as likely as not that the scars on the 3rd and 4th 
fingers of the left hand were the result of the 
in- service injury.

3.  If the appellant fails to report for the VA 
examination, the RO should notify him of the 
requirements of 38 C.F.R. § 3.655 and give him the 
opportunity to explain any good cause for missing 
the examination.

4.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

5. After completion of the above- referenced 
development, the RO should readjudicate the issue 
of service connection for residuals of injury to 
the left hand and fingers with consideration given 
to all the evidence of record, to include any 
additional medical evidence obtained by the RO 
pursuant to this remand, the provisions of 
38 C.F.R. § 3.303(b) (1998).  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the 
appellant and his representative should be 
furnished a Supplemental Statement of the Case and 
given the opportunity to respond thereto.

6.  The RO should furnish the appellant, and his 
accredited representative, an SOC that includes 
the pertinent laws and regulations and the Reasons 
and Basis for denying his application to reopen 
his claim for service connection for a back 
disability.  The appellant and his representative 
should also be afforded the opportunity to respond 
to the SOC, and advised of the requirements 
necessary to perfect his appeal as to this new 
issue.

The case should be returned to the Board if in order.  
38 C.F.R. § 20. 200 (1998).  With this remand, the Board 
intimates no opinion as to the ultimate outcome of the above- 
mentioned claims.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

